MEMORANDUM**
William Neal Holyoke appeals the sentence imposed following his guilty plea to armed bank robbery in violation of 18 U.S.C. §§ 2113(a) and (d). Holyoke contends that the district court erred in calculating the amount of restitution because the district court failed to offset the amount of money recovered ($588) from the original amount of loss to the victim ($4,075). Under the Mandatory Victim Restitution Act of 1996 (“MVPA”), 18 U.S.C. § 3663A, the statute governing in this case, restitution of lost property is calculated by offsetting the value of any *122returned property against the original amount of loss. The government concurs with Holyoke that the casé should be remanded for recalculation of the restitution amount.
We conclude that the district court erred in determining the amount of restitution, and hold that a limited remand is necessary in order to correct the order of restitution. We affirm the conviction and sentence, but vacate the restitution order and remand for the limited purpose of correcting the award of restitution.
AFFIRMED in part; VACATED in part; and REMANDED for correction of the amount of restitution ordered.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.